EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the AFCP 2.0 filed 26 April 2021.  Claims 1 

and 3-31 are now pending.  The Examiner acknowledges the amendments to claims 1, 

3, 5-7, 16, 19, 20, 22 and 24.  The present application, filed on or after March 16, 2013, 

is being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

	IN THE CLAIMS:

At line 6 of claim 19, “of nearest” has been changed to --of a nearest--.
At line 6 of claim 20, “of nearest” has been changed to --of a nearest--.
	At line 11 of claim 24, “same as that which was the case” has been changed to --the same as--.

Reasons for Allowance
Claims 1 and 3-31 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 3-8, while the prior art teaches an implantable apparatus, comprising: an implantable transducer 
the fixation mechanism is configured to extend from an artificial passageway that extends through a temporal bone into the middle ear cavity, and the artificial passageway has a circular cross-section that has a diameter value anywhere no greater than 18 mm at a location where the fixation mechanism is located;
the fixation mechanism is integral with a housing of the transducer; and the fixation mechanism is configured such that a location where the fixation mechanism becomes integral with the housing is least partially located outside the middle ear cavity when the fixation mechanism is secured to the wall; or 
the implantable apparatus includes the transducer, wherein the transducer is a tube microphone that includes a vibration input portion, wherein the fixation mechanism includes a fixation arm that extends away from the vibration input portion, the vibration input portion faces the fixation arm, and the fixation arm is configured to be secured to the recipient in the middle ear cavity of the recipient.  
Regarding claims 9-15 and 31, while the prior art teaches a method, comprising: obtaining access to a recipient; and fixing a transducer in the recipient by securing the transducer to structure of the recipient in a middle ear cavity, the prior art of record does not teach or fairly suggest a method as claimed by Applicant, such that the transducer is at least partially located outside the middle ear cavity.
Regarding claims 16-22, while the prior art teaches an implantable apparatus, comprising: an implantable transducer fixation mechanism, the implantable transducer fixation mechanism being configured to receive a middle ear transducer; and the middle 
Regarding claims 23-30, while the prior art teaches a method, comprising: activating a middle ear transducer implanted in a recipient; and transducing first energy indicative of sound via the middle ear transducer for a first time after an implantation procedure of the transducer is fully completed, the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the middle ear transducer is located at least partially outside a middle ear cavity, and the middle ear transducer is only fixed to structure inside the middle ear cavity.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.